Citation Nr: 0912222	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-36 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from May 1989 to 
September 1991.  The record shows that she served in the 
National Guard from September 1991 to September 1993 but the 
dates of inactive and active duty for training or any other 
active service have not been verified. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington, which denied service connection for PTSD. 

In February 2009 a travel board hearing was held by the 
undersigned and the transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD related to 
events that appear to have occurred during her service in the 
National Guard.  

The Veteran has a current diagnosis of PTSD.  An August 2004 
private medical report opined that the Veteran's PTSD was a 
result of a sexual assault and sexual harassment. 

There are no service treatment records from National Guard 
service.  The RO has not obtained documentation of the 
Veteran's periods of active service for the National Guard 
that would allow a determination of whether such service is 
recognized as active military service for the purpose of 
service connection for the claimed disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all appropriate notice is 
provided to the Veteran.  In particular, 
do the following:

a) Explain how service connection may be 
established for diseases sustained on 
reserve and National Guard duty.

b) Ask the Veteran to identify the periods 
of active military service or of active 
duty for training during which she 
sustained a stressor that resulted in the 
claimed PTSD.

c) Advise the Veteran that she may submit 
buddy statements or lay statements of 
friends and family she may have confided 
to at the time about events that occurred 
during active service. 

2.  Verify the Veteran's periods of active 
service, active duty for training, and 
inactive duty for training.  Request 
assistance from the State Adjutant 
General's Office and the service 
department where necessary, including 
obtaining copies of orders and obtaining 
pay records from the appropriate state 
agency and/or the Defense Finance 
Accounting System (DFAS). 

Conduct searches under any and all names 
and identification numbers used by the 
Veteran.  

3. Obtain the Veteran's complete service 
personnel file, to include copies of 
evaluation reports, orders, any and all 
administrative remarks including records 
of nonjudicial punishment, legal 
proceedings, reports of investigation, and 
awards citations for all periods of 
service in the US Army, National Guard, 
and Reserve.

4. Obtain the complete and unredacted copy 
of the investigation report pertaining to 
Lt. Col. Kaplan from the Office of the 
Chief of Counsel, Department of Army and 
Air Force National Guard Bureau.  Consult 
the service department if necessary for 
assistance in obtaining the complete 
report.  

5. For items 1 through 4, take all 
necessary follow-up actions, including but 
not limited to requesting assistance from 
the Veteran or the service department 
directly, as indicated.  Document negative 
responses and inform the Veteran so that 
she may attempt to procure any missing 
records on her own.

6.  If, and only if, any of the claimed 
stressors are shown to have occurred 
during a period of active service or 
federal active duty or active duty for 
training, schedule the Veteran for 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of the claimed PTSD.  
The claims folder, including all newly 
obtained evidence, a copy of this remand 
and a copy of the hearing transcript, must 
be sent to the examiner for review in 
conjunction with the examination.

If PTSD is diagnosed, the examiner should 
provide an opinion as to whether the 
claimed stressor(s) are the cause of her 
PTSD. 

All opinions expressed must be supported 
by complete rationale.

7. After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the 
Veteran's claim for service connection for 
PTSD with application of all appropriate 
laws and regulations, including Patton v. 
West, 12 Vet. App. 272, 281 (1999), and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the Veteran, provide her and her 
representative with a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
The Veteran is advised that failure to appear for VA 
examination, if required, could result in the denial of her 
claim.  38 C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991).  The Board intimates no opinion 
as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

